Citation Nr: 0023344	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. 1151 for hearing loss and loss of equilibrium.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to June 
1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an April 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to compensation under the 
provisions of 38 U.S.C.A. 1151 for hearing loss and loss of 
equilibrium.

This claim was previously before the Board in August 1997, at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case now returns to the Board for 
appellate review.


FINDINGS OF FACT

A preponderance of the evidence demonstrates that bilateral 
hearing loss and vertigo following VA treatment provided 
during the 1970's, specifically in November 1979, represents 
the continuance or natural progress of these conditions.


CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. 1151 for hearing loss and loss 
of equilibrium is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).

2.  Compensation benefits under the provisions of 38 U.S.C.A. 
1151 for hearing loss and loss of equilibrium as a result of 
VA treatment is not warranted.  38 U.S.C.A. 1151 (West 1991); 
38 C.F.R. 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to compensation under the 
provisions of 38 U.S.C.A. 1151 for hearing loss and loss of 
equilibrium.  In essence, he contends that such disabilities 
were aggravated due to VA treatment received during the 
1970's, specifically in November 1979.  

In the interest of clarity, the Board will briefly review the 
factual background of this case; the relevant law, 
regulations and Court decisions; and then analyze the claims.

Factual Background

The veteran's service medical records documented that he 
suffered from frontal headaches and vertigo in March 1945.

VA medical records dated in 1974 and 1975 showed that the 
veteran was seen due to complaints of episodes of dizziness 
in January 1974.  Left ear complaints were documented in May 
1974.  Records showed that the veteran was hospitalized at a 
VA facility from December 1974 to January 1975, due to 
symptoms which included chest pain, shortness of breath and 
dizziness.  Diagnoses of chest pain and Bell's palsy were 
made.  Complaints of pain in the left ear were documented in 
February 1975.  

Upon VA examination conducted in February 1976 no hearing 
loss was noted.  Headaches and tenderness under the left ear 
was complained of by the veteran in October 1976.  In May 
1977, the veteran underwent a parotid biopsy due to a 5 to 6 
month history of swelling and tenderness behind the left ear.  
During that hospitalization, the veteran also reported having 
recent episodes of vertigo.  In July 1977, an examination of 
the ears revealed bilateral parotid swelling, left greater 
than right.  The veteran was hospitalized at a VA facility 
later in July 1977 with chief complaints of headaches and 
dizziness.  An examination of the ears revealed essentially 
normal hearing and slight dullness of the left tympanic 
membrane.  Diagnoses which included Bell's palsy and 
recurrent parotid swelling were made.  

In September 1977 the veteran complained of decreased hearing 
of the right ear.  Audiological testing at that time revealed 
normal acoustic reflexes on the right side.  It was noted 
that the tympanic membranes appeared to be normal 
bilaterally.  

In November 1977, the veteran complained of continued 
difficulty hearing.  Tubes were placed in the veteran's ears 
to drain fluid from the ears.  A December 1977 record 
indicated that the veteran had tubes in both ears due to 
chronic otitis problems.  Records dated in April and June 
1978 documented complaints of right ear pain and drainage of 
the right ear.  A November 1978 record revealed that the 
veteran's left ear was normal and that the right ear had a 
tube in place with no drainage or infection.  It was noted 
that an audiogram revealed that hearing on the right side had 
improved.  In an entry dated in January 1979, the veteran 
complained of chronic ear pain, particularly on the right 
side, with drainage.  It was mentioned in that entry that the 
left ear tube had fallen out.  A diagnosis of chronic otitis 
media was made.  A March 1979 record reflected that the 
veteran had a several year history of recurrent otitis media.  
An examination indicated that the left ear was clear and that 
the right ear had a minimal fungal infection.  

A VA examination was conducted in September 1979, at which 
time the veteran complained of hearing loss and dizziness.  
Left ear drum scarring was noted, as was a drainage tube of 
the right ear.  Hearing loss was also noted.  An impression 
of right otitis media was made.  

VA records showed that the right ear tube was removed in 
November 1979.  Following removal of the right ear tube, an 
entry dated in December 1979 revealed that no ear disease was 
found.  A February 1980 entry showed that the tympanic 
membranes of both ears were within normal limits.  An entry 
dated in July 1980 documented complaints of dizziness and of 
recurrent ear problems and pain in both ears.  A diagnosis of 
viral syndrome was made.  A note dated in August 1981, 
indicated that when the veteran had last been seen on July 
28, 1981, his ear problems had resolved.  

Upon private examination conducted in 1982, neural hearing 
loss of the right side was noted.  Complaints of dizziness 
were shown in private medical record dated in 1982.  VA 
medical records dated in October 1982 showed diagnoses of 
chronic dizziness and external otitis media.  

A VA examination conducted in May 1983 revealed a diagnosis 
of a history of bilateral otitis media with residuals of 
hearing loss and severely scarred tympanic membrane.  A VA 
medical record dated in March 1986 showed that the veteran as 
seen due to complaints of right ear hearing loss, and that he 
gave a history of tubes having been placed in his ears 7 
years previously, which he believed was related to the 
hearing loss.  An audiogram revealed severe sensorineural 
hearing loss of the right ear.  Complaints of left ear pain 
and equilibrium imbalance were shown in a Mach 1987 medical 
record for which a diagnosis of otitis media/externa with 
labyrinthitis was made.  

VA medical records dated in 1993 and 1994 showed bilateral 
hearing deficit, complaints of vertigo and tinnitus.  A 
diagnosis of otitis externa was made.

The veteran filed a claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 in March 1994.  
The claim was denied by rating action of April 1995.  The RO 
reasoned that no additional disability was shown to have 
resulted from VA treatment for an ear condition, and that any 
increase in disability was considered to be the result of the 
natural progression of the disease.

The veteran presented testimony at a hearing held at the RO 
in January 1996.  The veteran testified that during service 
he was treated for bilateral ear problems.  He stated that 
following VA treatment provided during the 1970's his ear 
problems became much worse.  He testified that the tubes in 
the ear were placed in November 1977 and that the tube in the 
left ear fell out by itself.  He stated that the right ear 
tube had been taken out by a medical student against his 
doctor's orders, resulting in hearing loss and loss of 
equilibrium within two years of the removal of the tube.   

VA medical records showed that a CT scan of the head was done 
in April 1997 which was negative.  It was noted that there 
was no imaging evidence of a lesion which could explain the 
symptoms of vertigo.  

A VA examination was conducted in October 1998, and at that 
time the examiner also reviewed the entire evidentiary record 
pursuant to the August 1997 Board remand.  Physical 
examination revealed the presence of bilateral intact and 
mobile tympanic membranes with visible old scarring and some 
hyaline change, compatible with a history of having had 
ventilation tubes placed in the ears.  Audiological testing 
showed mild bone-air gap on the left side with bone 
conduction thresholds ranging from 25-70 decibels or 
unresponsive with air conduction thresholds in that ear 
ranging from 35 to 95 decibels or unresponsive.  Speech 
recognition was 96 percent in the left ear.  In the right 
ear, several frequencies were unresponsive and no bone 
conduction could be detected.  The results were suggestive of 
air levels ranging from 90 to 110 decibels.  It was noted 
that the validity of the responses to hearing was 
questionable.  Evaluation of the right ear revealed profound 
sensorineural hearing loss with extremely poor speech 
discrimination, and mild to profound sensorineural hearing 
loss of the left ear with excellent speech discrimination.  
Diagnoses which included bilateral sensorineural hearing 
loss, probably progressive adult onset, moderate to severe in 
the left ear and profound in the right ear; and left 
conductive mild hearing loss, probably due to 
tympanosclerosis or even possibly otosclerosis, were made.

The examiner indicated that in conjunction with a review of 
the claims file, sixteen audiograms were examined, the 
earliest of which was dated in November 1975.  It was noted 
that some high frequency hearing loss was documented in the 
1975 audiogram.  The examiner stated that the first 
documentation of additional significant worsening of hearing 
in the right ear was shown in a September 1977 audiogram.  It 
was noted that the ventilation tubes were placed two months 
later.  The examiner stated that in 1982, there was some 
slight worsening in the middle frequencies, but the lower 
frequencies showed improvement. 

With respect to vertigo, the examiner commented that chronic 
vertigo was recorded as described by the veteran as present 
in February 1946.  It was observed that vertigo was clearly 
recorded in January 1974 and in March 1978, while the 
ventilating tube was still present in the right tympanic 
membrane.  It was also noted that a surgical procedure to 
alleviate parotid swelling was done in May 1974, described as 
a left tympanic neurectomy and it was stated that vertigo was 
present before this procedure.  Upon the 1998 examination, a 
diagnosis of vertigo, in part probably benign positional, was 
made.  It was commented that a central nervous system disease 
was extremely likely. 

The examiner noted that documentation of hearing levels 
before and after the procedures could not be found, but noted 
that hearing below 4000 hertz was normal in both ears as 
shown in a November 1975 audiogram.  The examiner opined that 
worsening of right ear hearing was shown from 1978 to 1982, 
but noted that it was very unlikely that this worsening 
resulted from removal of a ventilation tube.  The examiner 
based this conclusion in part upon familiarity with tube 
removal and in part upon the fact that the tympanic membrane 
was healed and based upon audiometric evidence which showed a 
general progressive worsening of hearing in the right ear, 
unrelated temporally to manipulative events.  The examiner 
also opined that it was clear that organic disease is and had 
been present and that hearing loss was consistently 
documented as progressively worsening over the years.  It was 
also noted that the 1993 findings of vertical spontaneous 
nystagmus indicated central nervous system disease, and would 
not result from manipulations of the middle ear.  

The examiner opined that no documentation related VA medical 
treatment to the veteran's hearing loss, vertigo or facial 
paresis either causally or temporally.  The examiner 
concluded that the veteran's symptoms and findings were the 
continuance or natural progress of diseases or injuries for 
which VA treatment was authorized.  

In a January 2000 rating action/Supplemental Statement of the 
Case, the RO denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hearing loss and loss of 
equilibrium.  

Relevant law and regulations

38 U.S.C.A. 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

Following the Brown decision, 38 U.S.C.A. 1151 was revised to 
provide that where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death,, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected. See also 38 C.F.R. 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment .... VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the fall extent to which 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. 3.358 was amended to remove the "fault" requirement 
which was struck down by the Supreme Court.  38 C.F.R. 3.3 
58(c)(1) provides that "[i]t will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  Further, 
38 C.F.R. 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries. 38 C.F.R. 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151. In pertinent part, 
1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. 3.361, 23.363 (1998), were effective from 
October 1, 1997. 63 Fed. Reg. 45006-7 (1998) (to be codified 
at 38 C.F.R. 3.361 - 3.363).  However, these amendments apply 
only to claims filed on or after the effective date of the 
statute, October 1, 1997.  Since the veteran's appeal was 
pending prior to that date, it continues to be subject to 
review under the prior statutory language and interpretation.  
VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

Well groundedness of the claim

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded. See 38 U.S.C.A. 5107(a).  
A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A mere allegation is 
not sufficient; there must be evidence in support of the 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim under 38 U.S.C.A. 1151 to be well 
grounded.  Three elements must be satisfied: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 383 (1999).

Analysis

Initial matters - application of law/well groundedness of the 
claim/duty to assist/standard of proof

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board has determined that the provisions of 
38 U.S.C.A. 1151 in effect prior to October 1, 1997 are more 
favorable to the veteran's claim, inasmuch as negligence need 
not be established in order for the veteran to prevail.  
Moreover, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. 1151 was filed prior to October 
1997, the provisions of 38 U.S.C.A. 1151 in effect from 
October 1, 1997 forward are inapplicable to the claim.

The Board concludes that a well grounded claim has arguably 
been presented with respect to this issue.  There is evidence 
of a current disability, bilateral hearing loss and vertigo; 
and there is evidence, in the form of the veteran's 
statements that such disability was exacerbated by an 
incident at a VA medical facility in which a medical student 
allegedly removed the right ear tube against doctor's orders.  
While recognizing that the veteran is not a medical 
professional, see Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992), his statements at the what transpired at the VA 
facility cannot be ignored and must be presumed to be true 
for the limited purpose of determining whether the claim is 
well grounded.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); King v. Brown, 5 Vet. App. 19, 21 (1993)

Once a claim has been determined to be well grounded, the 
Board must determine whether VA has complied with its 
statutory duty to assist the veteran.  See 

38 U.S.C.A. 5107; 38 C.F.R. 3.159.  The Board concludes that 
all evidence necessary for a fair and impartial adjudication 
of the claim is of record.  In particular, the Board's August 
1997 remand served to provide additional evidence with 
respect to this issue.  The veteran has identified no 
evidence which may be available and which has not been 
obtained.  Accordingly, the claim may be discussed on its 
merits.

The Board is of course aware of the contention of the 
veteran's representative in the June 2000 written brief 
presentation to the effect that the RO violated Stegall v. 
West, 11 Vet. App. 268 (1998) by scheduling a complete 
examination of the veteran rather than the records review 
requested by the Board in its August 1997 remand.  This 
argument is meritless.  The records review requested by the 
Board was indeed accomplished.  In addition, physical 
examination of the veteran was also done.  The veteran has no 
cause for complaint under Stegall when more, rather than 
less, evidentiary development is accomplished after a Board 
remand.

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

In this case, the record clearly reflects that vertigo was 
complained of as early as 1946, that complaints were 
documented again in 1974 and thereafter until the present 
time.  The record also indicates that hearing loss was first 
shown in approximately 1975 and that worsening of hearing was 
shown in 1977, two months prior to ventilation tubes being 
placed in the veteran's ears.  Hearing loss has been 
demonstrated thereafter until the present time.  In short, 
the disabilities at issue pre-existed the VA medical 
treatment, and the veteran does not appear to contend 
otherwise.

Inasmuch as both hearing loss and vertigo were documented 
prior to the VA treatment at issue, the critical inquiry is 
whether additional disability resulted from VA treatment 
provided during the 1970's which was not merely coincidental 
with VA hospitalization or medical or surgical treatment; the 
continuance or natural progress of diseases or injuries for 
which VA hospitalization or medical or surgical treatment was 
authorized, or the certain or near certain result of the VA 
hospitalization or medical or surgical treatment.

The evidence in this case includes a competent medical 
opinion which squarely addresses the critical inquiry in this 
case.  In 1998, following an examination of the veteran and a 
comprehensive review of the claims folder, a VA examiner 
opined that no documentation related VA medical treatment to 
the veteran's hearing loss, vertigo or facial paresis either 
causally or temporally.  The examiner concluded that the 
veteran's symptoms and findings were the continuance or 
natural progress of diseases or injuries for which VA 
treatment was authorized.  The VA examiner specifically 
pointed to familiarity with tube removal, the fact that the 
tympanic membrane was healed and audiometric evidence which 
showed a general progressive worsening of hearing in the 
right ear, unrelated temporally to manipulative events, in 
support of the conclusion reached.  

The Board notes that there has been no competent medical 
evidence or opinion of record which establishes or even 
suggests a finding contrary to that reached by the VA 
examiner in 1988.  That is, there has been no competent 
medical evidence or opinion presented for the record which 
establishes or even suggests that the currently diagnosed 
hearing loss and vertigo is attributable to any treatment 
provided by VA at any time, particularly VA treatment 
provided by VA in November 1979 at which time a tube was 
removed from the veteran's right ear.  In this regard, the 
Board finds it significant that the evidence clearly 
documents symptoms of vertigo and progressive hearing loss, 
prior to November 1979.

The veteran maintains that VA treated him for ear problems in 
the late 1970's and that tubes had been put in his ears in 
order to drain fluid from the ear, which his attending 
physician instructed should not be removed.  He contends that 
in November 1979, a medical student removed the tubing from 
the right ear, causing excessive bleeding, infection and 
damage to the inner ear, and in doing so, the attending 
physician's instructions were disobeyed and the student was 
negligent.  In effect, he asserts that the removal of the 
tube in the right ear resulted in loss of equilibrium and 
hearing.  However, the record does not corroborate any of the 
contentions made by the veteran.  In fact, VA medical records 
showed that in February 1980, shortly after removal of the 
right ear tube, tympanic membranes of both ears were within 
normal limits.  The record also includes a note dated in 
August 1981, indicating that when the veteran had last been 
seen on July 28, 1981, his ear problems had resolved.

Moreover, it has not been shown that the veteran possesses 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in order for such 
statements to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Furthermore, with 
respect to the veteran's contentions regarding an etiological 
nexus between his currently diagnosed hearing loss and 
vertigo and VA treatment, it well-established that the 
veteran, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

In sum, the weight of the competent and probative evidence 
does not support the claim of entitlement to compensation for 
hearing loss and vertigo under the provisions of 38 U.S.C.A. 
§ 1151, as the weight of the evidence indicates that the 
claimed disabilities represent the continuance or natural 
progress of the condition for which the VA medical treatment 
was authorized.  Accordingly, entitlement to compensation 
under the provisions of 38 U.S.C.A. 1151 is denied.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. 1151 for hearing loss and loss of equilibrium is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

